Mellen C. J.
delivered the opinion of the court, at the succeeding term in Kennebec.
' It cannot be necessary, in giving our opinion in this case, to travel through the protracted pleadings of the parties, terminat-ingin general demurrers ; it is sufficient to extract from them the simple questions presented for decision. These are, 1. Does the submission of an action and all demands subsisting between the parties, to the determination of referees, dissolve an attachment of property made in that action ? 2d. Is it competent for a party, in pleading to aver “ that no other, or greater, or differ- “ ent demand than the demand made in the declaration, was submitted to the referees, and that said referees made their report aforesaid on a consideration and hearing of the whole “ demand, in the same declaration declared for, and upon no other, “ different or greater demand it appearing on the record that the report of said referees was “in full for said action and all demands ?”
As to the first question, we would observe that the principle has long been acknowledged and familiar in practice, that a sub*279mission of all demands dissolves an attachment ; and when the plaintiff was desirous of guarding against such a consequence, he would either submit the action only omitting the words “ and all demands” ; or confining the expression to “ all demands” which the defendant had against the plaintiff, as mentioned by Jackson J. in the case of Hill v. Hunnewell 1 Pick. 192. That case is a direct authority, in confirmation of the received opinion as to the law upon this point. The court say that “ the mere act of enter- “ ing into such a reference dissolves an attachment — and that it likewise discharges bail” — that is, such a submission is ipso facto a voluntary release of the attachment in one case, and of the bail in the other ; a right once released, is gone, and in this case the effect of the release does not in any degree depend on subsequent facts.
As to the second question, we may observe that the principle we have just stated seems to be a sufficient answer; for as the^ release of the attachment operates from the time of the submission, it is ef no consequence whether additional demand on the part of the plaintiff were presented to, and allowed by the referees; the attachment, being released, is as though it had never existed ; and therefore the averment in the pleadings above stated is of no importance, and though admitted by the demurrers to be true, it is not of any more importance on that account. In addition to the answer we have now given, it may be observed that if the question, whether an attachment is dissolved, were to depend on such facts as are averred by the defendant, the rights of parties and their titles to property would be placed in a dangerous situation, often depending on the memory of referees and the uncertain testimony of contradictory witnesses ; and often liable to total destruction and loss. A principle leading to such consequences can never be sanctioned.
The rebutter and the second rejoinder are therefore adjudged bad, and a pluries execution is to issue, according to tjhe prayer of the petition.